DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 03/17/2022 have been entered and fully considered.  Claims 1-20 are pending.  Claims 1-2, 4-7, 9, and 16 are amended.  Claims 1-20 are examined herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Grant Ehrlich (Reg. No. 56,185) on 08/22/2022.

The application has been amended as follows:
In claim 16, line 4, “10-3” has been deleted and “10-3” has been inserted therein.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2014/0065513 A1 (“Badding”) discloses an ion-conducting composite electrolyte 10 comprising path-engineered ion-conducting ceramic electrolyte particles 20 and a solid polymeric matrix 30 (Abstract; Fig. 1).  As shown in Fig. 1, the solid polymeric matrix 30 has through holes in which the path-engineered ion-conducting ceramic electrolyte particles 20 are disposed.  Badding discloses the path-engineered ion-conducting ceramic electrolyte particles 20 have pores 28 on a surface thereof which faces the solid polymeric matrix 30 (Fig. 2; [0023]-[0026]).  The particles 20 can be ground or milled ([0032]).  While this would produce irregularly shaped particles, this would not read on the claimed “at least one protrusion” as claimed interpreted in view of applicant’s specification.  See Comparative Example 1 at [00187]-[00189] in the specification as filed, wherein LATP was ground then sieved and used as an ion conductive inorganic particle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,183,988 (“Farrington”) is cited for teaching a solid ion-conductive electrolyte is described which comprises a polymer film, a plurality of solid polycrystalline ion-conductive particles embedded therein, and the particles exposed at both opposite surfaces of the film (Abstract). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727